              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


SEAN J. HANNON,                                   No. 3:18-CV-02054

             Petitioner,                          (Senior Judge Rambo)

       v.

COMMONWEALTH OF PA, et al.,

             Respondents.

                                      ORDER

      In accordance with the accompanying Memorandum Opinion, it is hereby

ORDERED that:

      1. Respondents’ motion to dismiss (Doc. 9) is GRANTED;

      2. Hannon’s 28 U.S.C. § 2254 petition (Doc. 1) is DISMISSED;

      3. A certificate of appealability shall not issue; and

      4. The Clerk of Court is directed to CLOSE this case.



                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge



Dated: July 2, 2019
